internal_revenue_service appeals_office department of the treasury employer_identification_number number release date date date org address certified mail dear person to contact employee id number ne tax period s ended uil this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 for the tax periods above our adverse determination as to your exempt status was made for the following reason s you are not an insurance_company within the meaning of subchapter_l of the internal_revenue_code because your primary and predominant activity is not insurance the purported insurance and or reinsurance transactions lack economic_substance organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns form_1120 form_1041 or form 1120-f for foreign_corporations and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication cc department of the treasury internal_revenue_service tax_exempt_and_government_entities_division org address date date taxpayer_identification_number form tax period s ended person to contact id number contact numbers telephone fax dear ' during our examination of the returns indicated above we determined that your organization was not described in internal_revenue_code sec_501 for the tax periods listed above and therefore it does not qualify for exemption from federal_income_tax this letter is not a determination of your exempt status under sec_501 for any periods other than the tax periods listed above the attached report of examination form 886-a summarizes the facts the applicable law and the service's position regarding the examination of the tax periods listed above you have not agreed with our determination or signed a form 6018-a consent to proposed action accepting our determination of non-exempt status for the periods stated above you have not agreed to file the required income_tax returns you may appeal your case the enclosed publication tne examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days of the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations most disputes considered by appeals are resolved informally and promptly you may also request that we refer this matter to irs headquarters for technical_advice as explained in publication the conclusions of the technical_advice_memorandum no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you do not agree with if we do not hear from you within days of the date of this letter we will issue a statutory_notice_of_deficiency based on the adjustments shown in the enclosed report of examination you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service in the future if you believe your organization qualifies for tax-exempt status and would like to establish its status you may request a determination from the irs by filing form_1024 application_for recognition of exemption under sec_501 and paying the required user_fee if you have any questions please call the contact person at the telephone if you write please provide a number shown in the heading of this letter telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations enclosures publication publication form 6018-a report of examination _ envelope 886-a schedule number or exhibit form rev date name of taxpayer explanations of items tax identification_number year period ended 20xx 20xx 20xx issue involves the requisite element of risk constitute contracts of insurance whether the contracts executed by whether the arrangement entered into by distribution whether more than half of the business of during each of the taxable years under consideration is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies see sec_831 and sec_816 if under sec_501 of the internal_revenue_code is treatment as an sec_501 tax exempt entity precluded if the organization does not have approval of its sec_953 election is not an insurance_company does it qualify for treatment as a tax-exempt_entity facts taxpayer was formed and incorporated in on december 20xx under the _ a are and is owned by interest and limited_liability_company located at as the sole shareholder purchased shares of the taxpayer's stock for dollar_figure in december provisions of section of the companies act the taxpayer was formed to provide certain property and casualty insurance type services the taxpayer is formed as a foreign captive insurance taxpayer the taxpayer is authorized to issue common shares with a dollar_figure par_value the taxpayer actually issued shares in consideration of dollar_figure capital_contribution the taxpayer is wholly owned by 20xx interest husband and wife both individuals are u s citizens who reside in the tege examining agent obtained a copy of taxpayer’s form_1024 application administrative file from rulings and agreements in washington d c on october 20xx the administrative file included a copy of the form_1024 application articles of incorporation the sec_953 election regulatory filings and responses of insurance regulators insurance underwriting diagrams organizational owner chart supplemental information for the form_1024 financial information for 20xx and subsequent years forms of credit reinsurance agreements entered into by the taxpayer and a copy of the 20xx insurance policies issued by the taxpayer other documents were received from document requests issued by the examining agent to the cpa during the current audit according to the articles of incorporation the taxpayer is to be governed by a board_of directors composed of one to seven directors the board is actually composed of two directors serves as chief_executive_officer ceo president treasurer and assistant secretary of assistant treasurer of the taxpayer serves as vice president secretary and cpa in response to information form 886-a catalog number 20810w publish no irs gov page of and department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx also owns and various other business interests collectively referred to as affiliated business interests according to the taxpayer’s business plan the affiliated business interests desired to insure certain of their property and casualty exposures and are unwilling or in some cases unable to do so through the conventional insurance marketplace the affiliated business interests looked at alternative methods of arranging such insurance coverage and have found that providing such coverage through a captive_insurance_company offers the best_method for satisfying its needs will be operated primarily to accomplish this objective the taxpayer was created as a controlled_foreign_corporation the taxpayer is not a member of a controlled_group_of_corporations as a controlled_foreign_corporation signed an sec_953 election statement on february 20xx it appears that the election statement was filed with the irs office on the same day president ' on september 20xx the taxpayer filed form_1024 application_for recognition of exemption under sec_501 seeking exemption as a small insurance_company under sec_501 of the internal_revenue_code the application revealed that 20xx was the initial tax_year of the taxpayer prior to filing the form_1024 application the taxpayer had filed form_990 for the tax_year ended december 20xx with the ogden service_center president signed the application on september 20xx a form_2848 power_of_attorney accompanied the application authorizing the taxpayer during the application process the attorneys worked for a law firm in attorney to represent attorney and ' the application revealed that the taxpayer employed insurance manager in annually the taxpayer agreed to pay compensation of less than dollar_figure to serve as its resident the form_1024 application was referred to rulings and agreements in washington d c on october 20xx for consideration and ruling the application was assigned to a tax law specialist for review no action was taken on the application until august 20xx on august 20xx the tax law specialist mailed a letter to the taxpayer’s registered agent in a copy of the letter was mailed to the taxpayer's attorney additional information about the taxpayer's operations was due by august 20xx requesting an extension of time to respond until september 20xx the attorney submitted a second letter dated september 20xx requesting another extension until october 20xx the taxpayer’s response to the letter attorney submitted a letter dated august 20xx the letter requested form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date name of taxpayer explanations of items tax identification_number year period ended 20xx 20xx 20xx instead of responding to the additional information request of the tax law specialist the taxpayer’s president form_1024 application be withdrawn from further consideration and ruling the tax law specialist closed the form_1024 application file without making a final_determination whether the taxpayer did or did not qualify for sec_501 tax-exempt status submitted a letter dated september 20xx requesting that the thus the taxpayer did not receive a favorable or final adverse_ruling letter from tege rulings and agreements in addition to not completing the exemption application process there is no evidence that its sec_953 election statement was approved by the internal_revenue_service on march 20xx the te_ge examining agent requested the effective date of the sec_953 election from the irs office informed the examining agent that the service does not have record that the sec_953 election was approved office on april 20xx the irs -_ the taxpayer filed a form 990-ez return for its initial tax_year that consisted of the period december 20xx the effective date of its insurance license through december 20xx the taxpayer also filed form_990 for the 20xx and 20xx tax years the 20xx tax_year was the taxpayer’s first full year of operation _ has an officer and beneficial_owner of issued a class ‘b general insurance license dba supplemental information the financial services commission to the taxpayer effective december 20xx during the years under audit the taxpayer operated primarily to provide property and casualty insurance coverage to which is owned by submitted with the form_1024 application by the taxpayer revealed that ownership_interest in in 20xx the taxpayer wrote thirteen direct-written contracts to as follows special risk - breach of medical standards special risk -collection rate excess directors officers liability excess employment practices liability special risk - expenses reimbursement excess intellectual_property package special risk - commercial medical malpractice gap special risk - loss of services excess pollution liability special risk - punitive wrap liability special risk - regulatory changes special risk - tax_liability and unauthorized treatment liability each policy listed as the sole named insured although the business plan submitted by the taxpayer to the irs with the form_1024 application stated that and its related the purpose of the taxpayer is to insure property and casualty risks of businesses the direct written contracts do not list any other entity except named insured each of the above-named policies is described in detail below publish no irs gov department of the treasury-internal revenue service catalog number 20810w form 886-a located at as the page of schedule number or exhibit 886-a form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx special risk - mishandling security breach of medical records is entrusted with and manages a large volume of sensitive personal medical information on patients the volume of incidents and related lawsuits from the mishandling security breach of sensitive personal information is on the rise - especially given the increasing reliance on electronic data processing and the growing threat of identity theft from underground and organized information thieves these risks represent a potential and substantial exposure to the insureds taxpayer received premium of dollar_figure for this contract special risk - collections rate current collections running over dollar_figure annually a drop in the collection rate of only with a few percentage points due to factors largely outside its control eg levels of reimbursement by health insurers pricing of services by third party payers reduction in credit available for individual payers would result in a significant decrease in revenue taxpayer received premium of dollar_figure for this contract excess directors officers liability action against the directors and officers may follow from the patients of the company referring physicians managed care providers or other third parties if medical or billing procedures are alleged to be inappropriate taxpayer received premium of dollar_figure for this contract may confront unanticipated expenses for i public relations crisis management and is potentially at risk for employment practices liability for discrimination harassment wrongful termination or other similar inappropriate act with a staff of o people and growing turnover would seem inevitable which often turns into an eeoc complaint the difficulties of addressing these issues in a growing practice are often more difficult than in a stabilized employment situation taxpayer received premium of dollar_figure for this contract ii uninsured defense expense in the event of a malpractice allegation suspension of a physician’s or medical support staff license an unannounced government investigation audit into billing procedures or other adverse event significant amounts of monies could be required for public relations crisis management to avert and offset negative publicity which could ultimately lead to a loss of business to the extent that large billers of out of network facilities are examined the company and its affiliates are likely to be included taxpayer received premium of dollar_figure for this contract special risk - expense reimbursement excess employment practices liability catalog number 20810w form 886-a excess intellectual_property package the contract provides indemnification subject_to certain limitations to legally obligated to pay for litigation expenses mitigation expenses investigation_expenses costs to replace restore or re-create intellectual_property additional damages and rewards resulting from wrongful acts committed during the policy period wrongful acts include publish no irs gov page of for all damages department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx infringement of copyright plagiarism investigation or interference of right of privacy or publicity libel slander piracy or unfair competition breach of contract patent infringement and malicious prosecution with regard to intellectual_property taxpayer received premium of dollar_figure for this contract special risk - commercial medical malpractice gaps the company maintains a professional liability policy through restrictive endorsements including an exclusion of product_liability on products sold by the insured punitive_damages and material misrepresentations because of the range of services offered by the company the effectiveness of the coverages may not be intact taxpayer received premium of dollar_figure for this contract that contains several special risk - loss of services as a closely_held_corporation is highly dependent on the services of and if the company lost the services of any of its key employees for an extended period of time it ‘would risk the loss of important business opportunities and face extensive costs finding a suitable replacement taxpayer received premium of dollar_figure for this contract special risk pollution liability has a significant medical waste exposure that is excluded from its commercial general liability insurance coverage it deals with sharps used needles etc and bodily fluids on a daily basis safe handling procedures are in place however there is no strict internal oversight so improper handling is possible taxpayer received premium of dollar_figure for this contract special risk punitive wrap the contract covers the failure of an insurer under the other direct written contracts issued to to cover punitive or exemplary damages judgments or awards solely due to the enforcement of any law or judicial_ruling that precludes the insuring of punitive or similar damages and that but for such law or judicial_ruling would otherwise be covered and for which as insured is legally obligated to pay taxpayer received premium of dollar_figure for this contract they are operating in a relatively marketing intensive delivery system of medical services if any of the services becomes the subject of increased scrutiny from the fda or the american medical association or if a physician who is neither board certified or board eligible is prevented from providing the called for care comply with additional regulations another change in regulation could require the procedures to be performed in any ambulatory surgery centers asc rather than in the doctor’s office taxpayer received premium of dollar_figure for this contract is also at risk of some external factors such as regulatory changes particularly since would incur significant expenses to regulatory changes catalog number 20810w form 886-a publish no irs gov page of department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items name of taxpayer tax identification_number year period ended 20kx 20xx 20xx tax_liability is at risk if it were to suffer an adverse decision from an unexpected tax audit eg with regard to organizational structure accounting methodology or other federal tax related issues taxpayer received premium of dollar_figure for this contract unauthorized treatments employs physician assistants and nurses who may be motivated to use equipment drugs and facilities to perform treatments on friends and or family without authorization or oversight from the vicarious liability for such activities represents an exposure to taxpayer received premium of dollar_figure for this contract is listed each as the sole insured the contracts also listed policy period premium in each contract the taxpayer is listed as the lead insurer and as the stop loss insurer with respect to the above direct written contracts the taxpayer did not sale write or issue direct written contracts to named insured other than contract listed payment due aggregate risk insured and coverages insured the taxpayer did not write direct contracts to unrelated third parties or the general_public during 20xx with respect of each of the above referenced property and casualty contracts the taxpayer and entered into an agreement titled joint underwriting stop loss endorsement the taxpayer and whether the companies are owned and controlled by related parties under the terms of the agreement the taxpayer is responsible for payment of claims up to certain specified thresholds if the specified thresholds are met then claims up to certain specified limits exceeded then the taxpayer again becomes liable under each of the direct-written contracts the taxpayer received of the total premiums and total premiums appear to be separate independent companies however it is not known page paragraph of the agreement reads as follows becomes liable for payment of if the specified limits for payment of claims are received of the the premium rate for this joint underwriting stop loss endorsement is of the combined gross direct written premiums for the specified policies due directly from the insured s this endorsement premium of dollar_figure out of the total premiums of dollar_figure is payable directly from the insured s to the stop loss insurer therefore under the terms of the joint underwriting stop loss endorsement agreement was required to pay of total premiums of dollar_figure for the thirteen direct written policies and for the stop loss endorsement of the total premium lead insurer in addition the stop loss insurer paid dollar_figure directly to the taxpayer as as paid dollar_figure as a reinsurance_premium directly to the taxpayer also entered into two types of reinsurance arrangements the first arrangement is referred to as a reinsurance risk pooling program under this arrangement the taxpayer form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20kx participated in a reinsurance risk_pool with several other unrelated insurance_companies pool participants the risk_pool was operated by or more affiliated operating entities for which it underwrites insurance coverage generally casualty type coverage such as credit life and credit disability the direct insurance underwritten by the pool participants using a so-called stop loss endorsement blended together its direct written insurance and then reinsured the entire book on a quota share basis with each of the pool participants the contract reflected a total of reinsurers participating in the quota share reinsurance program in 20xx participated in over insurance policies with more than insureds each pool participant had one insured a portion of as reinsurer __ the taxpayer received of the quota share retained premium from in exchange for the assumption of of the risk_pool comprised of the stop loss coverages issued during the policy period by policyholders in 20xx to reinsurers of this amount reinsurance_premium of dollar_figure to the taxpayer based on its of the risk_pool assumed according to the general ledger the taxpayer received reinsurance premiums of dollar_figure from in 20xx the risk assumed under the quota share contract accounts for paid a quota share to all stop loss endorsement paid total reinsurance premiums of dollar_figure approximately of the total risk assumed by the taxpayer from from then the in 20xx the taxpayer the taxpayer the taxpayer was in 20xx assumed by and finally assumed by the taxpayer reinsured a quota share of under the terms of the contracts reviewed for 20xx the taxpayer assumed risk exposures as follows under the terms of the second arrangement which is referred to as the assumed reinsurance contracts from the risks from vehicle service contracts reinsured by vehicle service contracts were initially written by by received a pro_rata share of the earned premiums received by paid a reinsurance_premium of dollar_figure from for the tax_year ended december 20xx the taxpayer reported gross_receipts of dollar_figure gross_receipts were derived solely from premiums received from the direct written reinsurance risk pooling program and the direct written premiums quota share reinsurance assumed other reinsurance assumed the taxpayer received gross_receipts as follows department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page of total dollar_figure dollar_figure schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number program revenue service direct written premiums quota share reinsurance premiums credit coinsurance reinsurance premiums dollar_figure total premiums investment_income gain of sale of assets other income gross_receipts year period ended 20xx 20xx 20xx -0- -0- 20xx -0- -0- dollar_figure the 20xx bank statement for its checking account with opened the account on december 20xx with a deposit of the dollar_figure capital_contribution received from its sole shareholder year was a deposit of dollar_figure on december 20xx which represented the payment of the direct written premium received from the named insured december 20xx in the amount of dollar_figure the only other deposits to the account during the tax and interest_income earned on reveal that the taxpayer of the total premiums received by the taxpayer in 20xx of the premiums were generated from the thirteen direct written policies with the affiliated business_interest of the premiums are from the quota share reinsurance program and of the premiums from the credit coinsurance reinsurance program as of december 20xx the taxpayer's assets totaled dollar_figure and consisted primarily of cash in its checking account of dollar_figure 20xx tax_year the 20xx tax_year was the first full year of operations for the taxpayer the taxpayer filed form_990 return of organization exempt from income_tax for the tax_year ended december 20xx claiming to be tax-exempt under sec_501 during the year the taxpayer continued to operate as a captive company that insured certain property and casualty risks of affiliated business interests the taxpayer participated in the same three programs that it engaged in during the 20xx tax_year direct written contracts with affiliated business interests quota share risk_pool reinsurance credit coinsurance reinsurance the taxpayer wrote thirteen direct contracts to insure certain property and casualty risks of the taxpayer wrote many of the same direct contracts as was written in 20xx with the exception of one the taxpayer dropped the excess intellectual_property package contract this contract was replaced by a special risk legal expense reimbursement contract all of the direct written contracts issued by the taxpayer in 20xx named as the sole named insured as in 20xx beneficial_owner of the taxpayer continued to be wholly owned by a dba form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx the following direct written contracts were executed by the taxpayer with in 20xx special risk - mishandling security breach of medical records is entrusted with and manages a large volume of sensitive personal medical information on patients the volume of incidents and related lawsuits from the mishandling security breach of sensitive personal information is on the rise - especially given the increasing reliance on electronic data processing and the growing threat of identity theft from underground and organized information thieves these risks represent a potential and substantial exposure to the insureds taxpayer received premium of dollar_figure for this contract current collections running over dollar_figure annually a drop in the collection rate of special risk - collections rate with only a few percentage points due to factors largely outside its control eg levels of reimbursement by health insurers pricing of services by third party payers reduction in credit available for individual payers would result in a significant decrease in revenue taxpayer received premium of dollar_figure for this contract excess employment practices liability special risk - expense reimbursement may confront unanticipated expenses for i public relations crisis management and excess directors officers liability action against the directors and officers may follow from the patients of the company referring physicians managed care providers or other third parties if medical or billing procedures are alleged to be inappropriate taxpayer received premium of dollar_figure for this contract is potentially at risk for employment practices liability for discrimination harassment wrongful termination or other similar inappropriate act with a staff of people and growing turnover would seem inevitable which often turns into an eeoc complaint the difficulties of addressing these issues in a growing practice are often more difficult than in a stabilized employment situation taxpayer received premium of dollar_figure for this contract ii uninsured defense expense in the event of a malpractice allegation suspension of a physician’s or medical support staff license an unannounced government investigation audit into billing procedures or other adverse event significant amounts of monies could be required for public relations crisis management to avert and offset negative publicity which could ultimately lead to a loss of business to the extent that large billers of out of network facilities are examined the company and its affiliates are likely to be included taxpayer received premium of dollar_figure for this contract department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page of 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx special risk - expense reimbursement - legal expenses insurance_policy the contract covers certain litigation expenses_incurred by the actual or alleged civil liability in excess of dollar_figure to mitigate costs to expenses lost work time cost to hire independent counsel and expert witness fees and travel_expenses taxpayer received premium of dollar_figure for this contract resulting from their such as defense special risk - commercial medical malpractice gaps the company maintains a professional liability policy through restrictive endorsements including an exclusion of product_liability on products sold by the insured punitive_damages and material misrepresentations because of the range of services offered by the company the effectiveness of the coverages may not be intact taxpayer received premium of dollar_figure for this contract that contains several special risk - loss of services as a closely_held_corporation is highly dependent on the services of and if the company lost the services of any of its key employees for an extended period of time it ‘would risk the loss of important business opportunities and face extensive costs finding a suitable replacement taxpayer received premium of dollar_figure for this contract special risk pollution liability to cover punitive or exemplary damages judgments or awards solely due to the has a significant medical waste exposure that is excluded from its commercial general liability insurance coverage it deals with sharps used needles etc and bodily fluids on a daily basis safe handling procedures are in place however there is no strict internal oversight so improper handling is possible taxpayer received premium of dollar_figure for this contract special risk punitive wrap the contract covers the failure of an insurer under the other direct written contracts issued to enforcement of any law or judicial_ruling that precludes the insuring of punitive or similar damages and that but for such law or judicial_ruling would otherwise be covered and for which as insured is legally obligated to pay taxpayer received premium of dollar_figure for this contract they are operating in a relatively marketing intensive delivery system of medical services if any of the services becomes the subject of increased scrutiny from the fda or the american medical association or if a physician who is neither board certified or board eligible is prevented from providing the called for care comply with additional regulations another change in regulation could require the procedures is also at risk of some external factors such as regulatory changes particularly since would incur significant expenses to department of the treasury-internal revenue service regulatory changes catalog number 20810w form 886-a publish no irs gov page of schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx to be performed in any ambulatory surgery centers asc rather than in the doctor's office taxpayer received premium of dollar_figure for this contract tax_liability is at risk if it were to suffer an adverse decision from an unexpected tax audit eg with regard to organizational structure accounting methodology or other federal tax related issues taxpayer received premium of dollar_figure for this contract unauthorized treatments employs physician assistants and nurses who may be motivated to use equipment drugs and facilities to perform treatments on friends and or family without authorization or oversight from the vicarious liability for such activities represents an exposure to taxpayer received premium of dollar_figure for this contract is listed as the stop paid a total premium of dollar_figure the affiliated business_interest is the only insured party listed in each of the direct written contracts during 20xx the taxpayer did not write direct contracts with unrelated or unaffiliated parties nor did the taxpayer write direct contracts with the general_public in each contract the taxpayer is listed as the lead insurer’ and loss insurer as lead insurer the taxpayer assumed of the risks under the contracts and the taxpayer executed a joint underwriting stop loss endorsement in which as the stop loss insurer assumed the remaining of the risks under the thirteen direct written contracts the policy period for each contract is january 20xx through january 20xx under the terms of the direct written contracts of the total premium dollar_figure was paid directly to the taxpayer as a premium for the direct written contracts and the dollar_figure was paid directly to for the stop loss coverage under the joint underwriting contract the direct written premiums received by the taxpayer were deposited into the checking account cpa provided a schedule listing the deposits of direct written premiums received by the taxpayer in 20xx as follows the examining agent verified the deposits with the 20xx bank statements during the audit 20xx 20xx 20xx 20xx 20xx total in response to idr question for the 20xx and 20xx tax years department of the treasury-internal revenue service date of deposit catalog number 20810w form 886-a publish no irs gov premium amount page of from dollar_figure dollar_figure 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20kx 20xx 20kx the direct written premiums received by the taxpayer under the thirteen direct written contracts in 20xx accounted for approximately of the total premiums received and assumed risk assumed by the taxpayer in 20xx in 20xx the taxpayer also received premium finance_charges of dollar_figure from finance_charges were assessed by the taxpayer because premiums monthly and not by a single lump sum premium payment the paid the direct written the taxpayer was blended together its _ the taxpayer receive of its which is a regulated insurer each pool to all stop loss endorsement policyholders in exchange for the assumption of of the paid total reinsurance premiums of dollar_figure to reinsurers of this total premium the in addition to writing the direct contracts the taxpayer continued to participate in the quota share risk pooling reinsurance agreement with the risk_pool was operated by an unaffiliated corporation participant had one or more affiliated operating entities for which it underwrites casualty type insurance coverage such that for calendar 20xx writes a stop loss endorsement on insurance policies covering more than insureds this includes policies issued by the taxpayer as well as those issued by the other pool participants that are unrelated insurance_companies as with the typical risk pooling arrangement assumed risk coverages and then reinsured a quota share of these pooled risk with each of the pool participants the end result of the pooling process was a more diversified book of risk coverages held by the taxpayer and by each of the other pool participants according to the terms of the 20xx quota share reinsurance policy executed with one of companies listed as reinsurer as reinsurer quota share retained premiums from risk_pool comprised of the stop loss coverages issued during the policy period by taxpayer received a quota share reinsurance_premium of dollar_figure which was based on of its share of risk assumed according to the general ledger the taxpayer reported receiving a reinsurance_premium of dollar_figure from the quota share contract accounts for approximately of the total risk assumed by the taxpayer finally the taxpayer continued to participate in the credit coinsurance reinsurance program with in 20xx the program involved the assumption of risks that is reinsurance assumed from a third-party insurance_company which itself assumed such risks from other third party insurers and which ultimately relates to a large pool of policies for vehicle service contracts that were directly written by a u s based insurance_company which served as the original ceding company under the terms of the contract the taxpayer reinsured a quota share of the risks from vehicle service contracts reinsured by by reinsurance_premium of dollar_figure from the vehicle service contracts were initially written by in 20xx the risk assumed under the taxpayer received a department of the treasury-internal revenue service and finally assumed by in 20xx assumed catalog number 20810w form 886-a publish no irs gov page of from schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xkx 20kx under the terms of the contracts reviewed for 20xx the taxpayer assumed risk exposures as follows direct written premiums quota share reinsurance assumed other reinsurance assumed total dollar_figure dollar_figure for the tax_year ended december 20xx the taxpayer reported gross_receipts of dollar_figure gross_receipts were derived primarily from premiums received from the direct written reinsurance risk pooling program and the credit coinsurance reinsurance program the taxpayer received gross_receipts as follows 20xx -0- program revenue service direct written premiums quota share reinsurance premiums credit coinsurance reinsurance premiums dollar_figure dollar_figure total premiums gross_receipts -0- reflected total deposits investment_income gain of sale of assets other income the 20xx bank statements for its checking account with of dollar_figure for the year the statements did reflect deposit of direct written premium payments received by the taxpayer during the year of the total premiums received by the taxpayer in 20xx of the premiums were generated for the thirteen direct written policies with the affiliated business_interest of the premiums are from the quota share reinsurance risk program and of the premiums from the credit coinsurance reinsurance program the taxpayer filed form_990 return of organization exempt from income_tax for the tax_year ended december 20xx claiming to be tax-exempt under sec_501 during the year the taxpayer continued to operate as a captive company that insured certain property and casualty risks of affiliated business interests the taxpayer participated in the same three department of the treasury-internal revenue service catalog number 20810w - page of 20xx tax_year form 886-a publish no irs gov schedule number or exhibit 886-a form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20kx programs that it engaged in during the 20xx and 20xx tax years direct written contracts with affiliated business interests quota share risk_pool reinsurance credit coinsurance reinsurance however instead of direct contracts written the taxpayer wrote fourteen direct contracts in 20xx to insure certain property and casualty risks of wrote many of the same direct contracts as was written in 20xx plus an additional commercial medical malpractice gap contract gp- to the taxpayer as was the case in 20xx and 20xx all of the direct written contracts issued by the taxpayer in 20xx named wholly owned by a beneficial_owner of the taxpayer as the sole named insured continued to be dba the following direct written contracts were executed by the taxpayer with in 20xx special risk - mishandling security breach of medical records is entrusted with and manages a large volume of sensitive personal medical information on patients the volume of incidents and related lawsuits from the mishandling security breach of sensitive personal information is on the rise - especially given the increasing reliance on electronic data processing and the growing threat of identity theft from underground and organized information thieves these risks represent a potential and substantial exposure to the insureds taxpayer received premium of dollar_figure for this contract excess directors officers liability action against the directors and officers may follow from the patients of the company referring physicians managed care providers or other third parties if medical or billing procedures are alleged to be inappropriate taxpayer received premium of dollar_figure for this contract special risk - collections rate with current collections running over dollar_figure annually a drop in the collection rate of only a few percentage points due to factors largely outside its control eg levels of reimbursement by health insurers pricing of services by third party payers reduction in credit available for individual payers would result in a significant decrease in revenue taxpayer received premium of dollar_figure for this contract excess employment practices liability catalog number 20810w form 886-a publish no irs gov page of is potentially at risk for employment practices liability for discrimination harassment wrongful termination or other similar inappropriate act with a staff of people and growing turnover would seem inevitable which often turns into an eeoc complaint the difficulties of addressing these issues in a growing practice are often more difficult than in a stabilized employment situation taxpayer received premium of dollar_figure for this contract department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20kx special risk - expense reimbursement may confront unanticipated expenses for i public relations crisis management and ii uninsured defense expense in the event of a malpractice allegation suspension of a physician’s or medical support staff license an unannounced government investigation audit into billing procedures or other adverse event significant amounts of monies could be required for public relations crisis management to avert and offset negative publicity which could ultimately lead to a loss of business to the extent that large billers of out of network facilities are examined the company and its affiliates are likely to be included taxpayer received premium of dollar_figure for this contract special risk - expense reimbursement - legal expenses insurance_policy the contract covers certain litigation expenses_incurred by the actual or alleged civil liability in excess of dollar_figure to mitigate costs to expenses lost work time cost to hire independent counsel and expert witness fees and travel_expenses taxpayer received premium of dollar_figure for this contract resulting from their such as defense __ policy that contains several special risk - commercial medical malpractice gap the company maintains a professional liability policy through restrictive endorsements including an exclusion of product_liability on products sold by the insured punitive_damages and material misrepresentations because of the range of services offered by the company the effectiveness of the coverages may not be intact taxpayer received premium of dollar_figure for this contract special risk - commercial medical malpractice gap the contract provides exclusion endorsement buy back or differences in conditions coverage for a covered event from an underlying commercial property commercial general liability or other commercial insurance_policy name and number special risk - commercial medical malpractice gap policy period 20xx to 20xx dollar_figure each claim aggregate limit taxpayer received premium of dollar_figure for this contract employees for an extended period of time it ‘would risk the loss of important business opportunities and face extensive costs finding a suitable replacement taxpayer received premium of dollar_figure for this contract general liability insurance coverage it deals with sharps used needles etc and bodily fluids on a daily basis safe handling procedures are in place however there is no strict has a significant medical waste exposure that is excluded from its commercial special risk - loss of services as a closely_held_corporation if the company lost the services of any of its key is highly dependent on the services of special risk pollution liability department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page of and ' schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20kx 20xx 20xx internal oversight so improper handling is possible taxpayer received premium of dollar_figure for this contract special risk punitive wrap the contract covers the failure of an insurer under the other direct written contracts issued to to cover punitive or exemplary damages judgments or awards solely due to the enforcement of any law or judicial_ruling that precludes the insuring of punitive or similar damages and that but for such law or judicial_ruling would otherwise be covered and for which as insured is legally obligated to pay taxpayer received premium of dollar_figure for this contract regulatory changes is also at risk of some external factors such as regulatory changes particularly since they are operating in a relatively marketing intensive delivery system of medical services if any of the services becomes the subject of increased scrutiny from the fda or the american medical association or if a physician who is neither board certified or board eligible is prevented from providing the called for care comply with additional regulations another change in regulation could require the procedures to be performed in any ambulatory surgery centers asc rather than in the doctor’s office taxpayer received premium of dollar_figure for this contract would incur significant expenses to is at risk if it were to suffer an adverse decision from an unexpected tax audit eg with regard to organizational structure accounting methodology or other federal tax related issues taxpayer received premium of dollar_figure for this contract employs physician assistants and nurses who may be motivated to use equipment drugs and facilities to perform treatments on friends and or family without authorization or oversight from the vicarious liability for such activities represents an exposure to taxpayer received premium of dollar_figure for this contract tax_liability unauthorized treatments catalog number 20810w form 886-a publish no irs gov page of in each contract the taxpayer is listed as the lead insurer and loss insurer as lead insurer the taxpayer assumed of the risks under the contracts and the taxpayer executed a joint underwriting stop loss endorsement in which the stop loss insurer assumed the remaining of the risks under the thirteen direct written contracts the policy period for each contract is january 20xx through january 20xx is listed as the stop as under the terms of the direct written contracts total premium dollar_figure or of total premium was paid directly to the taxpayer as a premium for the direct written contracts and the dollar_figure or was paid directly to loss coverage under the joint underwriting contract paid a total premium of dollar_figure of the for the stop department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx the affiliated business_interest is the only insured party listed in each of the direct written contracts during 20xx the taxpayer did not write direct contracts with unrelated or unaffiliated parties nor did the taxpayer write direct contracts with the general_public the direct written premiums received by the taxpayer were deposited into the checking account years received by the taxpayer from in response to idr question for the 20xx and 20xx tax cpa provided a schedule listing the deposits of direct written premiums in 20xx as follows __ date of deposit amount 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx dollar_figure o o o o c o o o o o o o dollar_figure o o total premium the examining agent verified the deposits with the 20xx bank statements during the audit the direct written premiums received by the taxpayer under the fourteen direct written contracts in 20xx accounted for approximately of the total premiums received and assumed risk assumed by the taxpayer in 20xx in 20xx the taxpayer also received premium finance_charges of dollar_figure from charges were assessed by the taxpayer because paid the direct written premiums monthly and not by a single lump sum premium payment the taxpayer received a monthly premium finance charge of dollar_figure included with each monthly payment basically the taxpayer received a total of dollar_figure each month from of which dollar_figure was the direct written premium and dollar_figure was for the premium finance charge in addition to writing the direct contracts the taxpayer continued to participate in the quota share risk pooling reinsurance agreement with the risk_pool was operated by an unaffiliated corporation which is a regulated insurer each pool participant had one or more affiliated operating entities for which it underwrites casualty type insurance writes a stop loss endorsement on coverage such that for calendar 20xx insurance policies covering more than insureds this includes policies issued by the taxpayer as well as those issued by the other pool participants that are unrelated insurance catalog number 20810w form 886-a publish no irs gov page of the finance department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx blended together its companies as with the typical risk pooling arrangement assumed risk coverages and then reinsured a quota share of these pooled risk with each of the pool participants the end result of the pooling process was a more diversified book of risk coverages held by the taxpayer and by each of the other pool participants according to the terms of the 20xx quota share reinsurance policy executed with one of companies listed as reinsurer as reinsurer quota share retained premiums from risk_pool comprised of the stop loss coverages issued during the policy period by all stop loss endorsement policyholders reinsurers of this total premium the taxpayer received a quota share reinsurance_premium of dollar_figure which was based on of its share of risk assumed according to the general ledger the taxpayer reported receiving a reinsurance_premium of dollar_figure from in 20xx the risk assumed under the quota share contract accounts for approximately of the total risk assumed by the taxpayer in exchange for the assumption of of the to paid total reinsurance premiums of dollar_figure to _ the taxpayer receive of its the taxpayer was finally the taxpayer continued to participate in the credit coinsurance reinsurance program with in 20xx the program involved the assumption of risks that is reinsurance assumed from a third-party insurance_company which itself assumed such risks from other third party insurers and which ultimately relates to a large pool of policies for vehicle service contracts that were directly written by a u s based insurance_company which served as the original ceding company under the terms of the contract the taxpayer reinsured a quota share of the risks from vehicle service contracts reinsured by the vehicle service contracts were initially written by and finally assumed by from the taxpayer received a in 20xx assumed by reinsurance_premium of dollar_figure from under the terms of the contracts reviewed for 20xx the taxpayer assumed risk exposures as follows direct written premiums quota share reinsurance assumed other reinsurance assumed total dollar_figure dollar_figure for the tax_year ended december 20xx the taxpayer reported gross_receipts of dollar_figure gross_receipts were derived primarily from premiums received from the direct written reinsurance risk pooling program and the credit coinsurance reinsurance program the taxpayer received gross_receipts as follows form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20kx 20kx program revenue service direct written premiums quota share reinsurance premiums credit coinsurance reinsurance premiums dollar_figure total premiums investment_income gain of sale of assets other income gross_receipts -0- -0- dollar_figure the 20xx bank statements for its checking account with for the year the statements did reflect deposit of direct written premium payments received by the taxpayer during the year reflected total deposits of dollar_figure of the total premiums received by the taxpayer in 20xx of the premiums were generated for the thirteen direct written policies with the affiliated business_interest of the premiums are from the quota share reinsurance risk pooling program and of the premiums from the credit coinsurance reinsurance program taxpayer also filed form_990 for the tax_year ended december 20xx continuing to claim sec_501 tax-exempt status the 20xx tax_year was not examined by tege law sec_501 of the internal_revenue_code provides insurance_companies other than life including inter-insurers and reciprocal underwriters can qualify for tax-exempt status if the gross_receipts for the taxable_year do not exceed dollar_figure and more than of such gross_receipts consist of premiums or inthe case of a mutual_insurance_company the gross_receipts of which for the taxable year do not exceed dollar_figure and more than of such gross_receipts consist of premiums sec_816 of the code provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_831 defines the term_insurance company for purposes of sec_831 as having the same meaning as the terms is given under sec_816 sec_816 provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or reinsuring of risks underwritten by insurance_companies form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx pursuant to 312_us_531 the united_states supreme court in defining the term_insurance contract held that in order for a contract to amount to an insurance_contract it must shift and distribute a risk of loss and that risk must be an insurance risk 979_f2d_162 cir aff'g 96_tc_18 risk-shifting means one party shifts his risk of loss to another and risk-distributing means that the party assuming the risk distributes his potential liability in part among others an arrangement without the elements of risk-shifting and risk-distributing lacks the fundamentals inherent in a true contract of insurance 572_f2d_1190 cir the common definition for insurance is an agreement to protect the insured against a direct or indirect economic loss arising from a defined contingency whereby the insurer undertakes no present duty_of performance but stands ready to assume the financial burden of any covered loss 183_f2d_288 2d cir the risk must contemplate the fortuitous occurrence of a stated contingency 988_f2d_1135 fed cir for insurance purposes risk-shifting means one party shifts his risk of loss to another and risk- distributing means that the party assuming the risk distributes his potential liability in part among others 797_f2d_920 cir historically and commonly insurance involves risk -shifting and risk distributing risk-shifting means one party shifts his risk of loss to another and risk-distributing means that the party assuming the risk distributes his potential liability in part among others an arrangement without the elements of risk-shifting and risk-distributing lacks the fundamentals inherent in a true contract of insurance 881_f2d_247 ce cir risk_distribution involves shifting to a group of individuals the identified risk of the insured the focus is broader and looks more to the insurer as to whether the risk insured against can be distributed over a larger group rather than the relationship between the insurer and any single insured revrul_89_96 1989_2_cb_114 an insurance agreement or contract must involve the requisite risk shifting necessary for insurance 811_f2d_1297 cir a true insurance agreement must remove the risk of loss from the insured party department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page of 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xkx 20kx revrul_2002_89 2002_2_cb_984 it is not insurance where a parent company formed a subsidiary insurance_company and of the subsidiary’s earned premium was paid_by the parent company the rev_rul further held that such arrangement between a parent and a subsidiary would constitute insurance if less than of the premium earned by the subsidiary is from the parent company revrul_60_275 1960_2_cb_43 risk shifting not present where subscribers all subject_to the same flood risk agreed to coverage under a reciprocal flood insurance exchange revrul_2002_90 c b a wholly owned subsidiary that insured subsidiaries of its parent constitute insurance for federal_income_tax purposes revrul_2005_40 r b an arrangement that purported to be an insurance_contract but lacked the requisite risk_distribution was characterized as a deposit arrangement a loan a contribution_to_capital an indemnity arrangement that was not an insurance_contract revrul_2007_47 2007_30_irb_127 an arrangement that provides for the reimbursement of inevitable future costs does not involve the requisite insurance risk foreign_corporation tax provisions ingeneral -if a foreign_corporation is a controlled_foreign_corporation for an sec_951 amounts included in gross_income of united_states_shareholders a amounts included - uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder as defined in subsection b of such corporation and who owns within the meaning of sec_958 stock in such corporation on the last day in such year on which such corporation is a controlled_foreign_corporation shall include in his gross_income for his taxable_year in which or with which such taxable_year of the corporation ends - the enactment of the tax reduction act of of the corporation's previously ii his pro_rata share determined under sec_955 as in effect before i his pro_rata share determined under paragraph of the corporation's subpart_f_income for such year department of the treasury-internal revenue service a the sum of - catalog number 20810w form 886-a publish no irs gov page of schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx excluded subpart_f_income withdrawn from investment in less developed countries for such year and iii his pro_rata share determined under sec_955 of the corporation's previously excluded subpart_f_income withdrawn from foreign_base_company shipping operations for such year and sec_953 insurance_income a insurance_income - in general -for purposes of sec_952 the term_insurance income means any income which - a is attributable to the issuing or reinsuring of an insurance_or_annuity_contract and b would subject_to the modifications provided by subsection b be taxed under subchapter_l of this chapter if such income were the income of a domestic insurance_company exception -such term shall not include any exempt_insurance_income as defined in subsection e sec_953 insurance_income d election by foreign_insurance_company to be treated as domestic_corporation in general - if a a foreign_corporation is a controlled_foreign_corporation as defined in sec_957 by substituting percent or more for more than percent and by using the definition of united_states_shareholder under c a b such foreign_corporation would qualify under part or il of subchapter_l for the taxable_year if it were a domestic_corporation c such foreign_corporation meets such requirements as the secretary shall prescribe to ensure that the taxes imposed by this chapter on such foreign_corporation are paid and d such foreign_corporation makes an election to have this paragraph apply and waives all benefits to such corporation granted by the united_states under any treaty for purposes of this title such corporation shall be treated as a domestic_corporation form 886-a catalog number 20810w page of publish no irs gov department of the treasury-iinternal revenue service year period ended 20xx 20xx 20xx 886-a schedule number or exhibit form rev januaty name of taxpayer explanations of items tax identification_number government’s position form_1024 application the taxpayer filed a form_1024 application on september 20xx seeking retroactive exemption under sec_501 back to december 20xx the date of incorporation the application was ultimately withdrawn by examining agent believes that the application was withdrawn by the company on the advice on its counsel examining agent believes that its counsel advised the taxpayer to withdraw the form_1024 application because counsel anticipated eo rulings and agreements would deny sec_501 tax-exempt status to on applications filed by other clients of _-_ based on the position taken by rulings and agreements president on september 20xx the who are affiliated with the and jin represented many captive insurance_companies that filed form_1024 applications seeking tax-exempt status under sec_501 all of the applications included basically identical fact patterns and organizational and operational structure however after eo rulings and agreements received an adverse opinion from the irs office_of_chief_counsel financial institutions products division concluding that the applicants were not insurance_companies within the meaning of subchapter_l of the code because the contracts executed by the companies lack adequate risk_distribution rulings and agreements began issuing the remaining companies suddenly withdrew their adverse denial letters to these companies form_1024 applications probably anticipating that their applications would also be denied tax- exempt status by eo rulings and agreements the examining agent believes that the withdrawals of the remaining applications including the application filed by taxpayer is more than mere coincidence in addition the examining agent believes the taxpayer withdrew its form_1024 application upon advice from its counsel in order to avoid receiving an adverse denial letter from rulings and agreements catalog number 20810w form 886-a page of neither the internal_revenue_code nor the income_tax regulations define the terms insurance or insurance_contract the standard for evaluating whether an arrangement constitutes insurance for federal tax purposes has evolved over the years and is at best a nonexclusive facts and circumstances analysis 972_f2d_858 7th cir the most frequently cited opinion on the definition of insurance is 312_us_531 in which the court describes insurance as an arrangement involving risk-shifting and risk-distributing of an actual insurance risk at the time the transaction was executed cases analyzing captive insurance arrangements have described the concept of insurance for federal_income_tax purposes as containing three elements involvement of an insurance risk shifting and distributing of qualification as insurance_company publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir affg 96_tc_18 the test however is not a rigid three-prong test there is also no single definition of insurance for non-tax purposes t he subject has no useful or fixed definition there is neither a universally accepted definition or concept of ‘insurance’ nor a sic exclusive concept or definition that can be persuasively applied in insurance lawyering appleman on insurance 2d sec_1 while it seems appropriate that any concept and meaning of insurance be sufficiently broad and flexible to meet the varying and innovative transactions which humankind perpetually produces care must be used to describe insurance because overbroad definitions are not useful and may cause many commercial relationships erroneously to constitute insurance id moreover a state’s determination of whether a product is insurance for state law purposes does not control whether the product is insurance for federal tax law see 96_tc_18 there is no need for parity between a state law definition and federal definition as the objective for state purposes is company solvency solvency is not a concern for determining whether an arrangement qualifies as insurance for federal_income_tax purposes the line between investment risk and insurance risk however is pliable not all contracts that transfer risk are insurance policies even where the primary purpose of the contract is to transfer risk for example a contract that protects against the failure to achieve a desired investment return protects against investment risk not insurance risk legierse u s pincite the risk must not be merely an investment risk 387_us_202 the transfer of an investment risk cannot by itself create insurance see also revrul_89_96 1989_2_cb_114 risks transferred were in the nature of investment risk not insurance risk revrul_68_27 1968_1_cb_315 although an element of risk existed it was predominantly a normal business risk of an organization engaged in furnishing medical services on a fixed price basis rather than an insurance risk and revrul_2007_47 2007_2_cb_127 the arrangement lacked the requisite insurance risk to constitute insurance because the arrangement lacked fortuity and the risk at issue was akin to the timing and investment risks of rev_rul t he finance and insurance industries have much in common the different tools these industries provide their customers for managing financial insurable risks rely on the same two fundamental concepts risk pooling and risk_transfer further the valuation techniques in both financial and insurance markets are formally the same the fair values of a security and an insurance_policy are the discounted expected values of the cash flows they provide their owners scholars and practitioners recognize these commonalities not surprisingly the markets have converged recently for example some insurance_companies offer mutual funds and life_insurance tied to stock portfolios and some banks sell annuities catalog number 20810w form 886-a publish no irs gov page of department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20kx 20kx 20kx financial economics with applications to investments insurance and pension sec_1 harry h panier ed insurance risk requires a fortuitous event or hazard and not a mere timing or investment risk a fortuitous event such as a fire or accident is at the heart of any contract of insurance see 183_f2d_288 2d cir the risk must contemplate the fortuitous occurrence of a stated contingency not an expected event lack of insurance risk the service analyzed the risk of the contracts to determine whether the contracts qualify as contracts of insurance annuity_contracts or reinsurance contracts in deciding whether the contracts qualify as insurance contracts for federal tax purposes we have considered all of the facts and circumstances associated with the parties in the context of the captive arrangement when deciding that a specific contract is not insurance because it does not have an insurance risk but deals with a business or investment risk we have considered such things as the ordinary activities of a business_enterprise the typical activities and obligations of running of a business whether an action that might be covered by a policy is in the control of the insured within a business context whether the economic risk involved is a market risk that is part of the business environment whether the insured is required by a law or regulation to pay for the covered claim and whether the action is question is willful or inevitable special risk - breach of medical standards insurance_policy 20xx policies covers all fines penalties defense expense and costs to bring operations in compliance resulting from an investigation or hearing of type brought by a public regulatory agency or private medical standards board types of investigations covered include but are not limited to allegations of hipaa violations and medical standards reviews criminal acts not covered liability coverage is excluded we could not conclude that this contract is insurance in the commonly accepted sense the contract is vague as to what it covers ‘ a happening that because it occurs only by chance or accident the parties could not reasonably have foreseen black's law dictionary ed see also first restatement of contracts sec_291 cmt a american law institute restatement second contracts cmt a see generally jeffery w stempel stempel on insurance contracts sec_1 06a supp ‘ i n the past years a modern view of fortuity as a matter of law has emerged in united_states courts one that largely embraces the notions of fortuity held by the american law institute when it adopted the restatement of contracts first in and again in the second restatement published in form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx special risk - collection rate insurance_policy policy indemnifies for a portion of the differential between the net collection percentage ncp during the covered period and the ncp during a baseline period the ncp is calculated by dividing the actual collections amount during a specified period into the gross billings amount for that same period not insurance the policy is not insurance in the commonly accepted sense there is no insurance risk but only investment or business risk excess directors officers liability insurance_policy covers wrongful acts of directors and officers insurance excess employment practices liability insurance_policy special risk - expense reimbursement insurance_policy not insurance_policy is not insurance in its commonly accepted sense there is no insurance risk but only investment or business risk cover sec_11 categories of wrongful acts including wrongful termination refusal to hire or promote sexual harassment unlawful_discrimination based on age gender etc investigation of privacy failure to create employment policies or procedures retaliatory treatment violation of civil rights violation of family_and_medical_leave act breach of employment contract failure to provide safe work environment violations listed herein against a non-employee there is excluded from coverage claims related to employee's entitlements under various listed non-specific laws rules or regulations also excluded are claims under various listed laws such as the occupational safety and health act these exclusions shall not apply to claim for any actual or alleged retaliatory discriminatory or other employment practices- related treatment coverage form a deals with crisis management public relations expenses public relations expenses to mitigate the insured's adverse publicity generated from an actual or imminent liability incident that could exceed dollar_figure product recall employee layoff or labor loss of intellectual_property rights unsolicited dispute government litigation financial crisis takeover bid security incident or any incident expected to reduce annual gross revenue by at least this covers all catalog number 20810w form 886-a pubiish no irs gov page of department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx coverage form b deals with uninsured defense or alleged civil liability where there is no insurer to provide such coverage or where such coverage has been exhausted under an existing insurance_contract not insurance as to coverage a coverage form a is not insurance in the commonly accepted sense there is no insurance risk but only investment or business risk this covers all defense expense for actual we could not conclude that coverage form b is insurance in the commonly accepted sense it is vague as to what liability contract underlies the need for defense expenses excess intellectual_property package policy insuring agreement covers damages defense expenses and compliance redesign expense for listed wrongful acts infringement of copyright trademark etc plagiarism or unauthorized use of ideas characters plots etc investigation of privacy or publicity libel slander or product disparagement piracy or unfair competition misappropriation of advertising ideas etc breach of contract resulting from the alleged submission of material used by insured patent infringement malicious prosecution with regard to intellectual_property compliance redesign expense covers expense to recall and or redesign the insured's intellectual_property to comply with a judgment or settlement the policy excludes any intentional act by a director officer_or_employee special risk - commercial medical malpractice gap insurance_policy not insurance insuring agreement and are not insurance in the commonly accepted sense there is no insurance risk but only investment or business risks intellectual_property the insured possesses it is not clear what insuring agreement covers wrongful acts listed above committed by third parties against insured's intellectual_property it pays for litigation expenses mitigation expense to mitigate the extent of the claim costs to replace restore or re-create the covered intellectual_property and finally additional damages to the insured's business operations such as business interruption loss of clients or market share or public relation damage control efforts the policy excludes loss due to insured's cyber presence catalog number 20810w form 886-a publish no irs gov page of covers claims that have been denied by the listed insurance_company which issued the underlying medical malpractice insurance_policy due to a breach of warranty failure to notify the insurer of medical operations or procedures sales or distribution of excluded products or the exhaustion of the primary limits we could not conclude that this contract is insurance in the commonly accepted sense the contract is vague as to what it covers department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date name of taxpayer explanations of items tax identification_number year period ended 20xx 20xx 20xx special risk - loss of services insurance_policy covers the involuntary loss of services for employees the covered cause of loss must be involuntary and includes sickness disability death loss of license resignation or retirement after days coverage does not include any loss of services if the insured terminated the employment of the employee also excluded is any claim if the insured does not attempt to replace the employee timely claim costs can include costs incurred by existing employees costs of temporary employees training costs and lost net revenue not insurance the policy is not insurance in the commonly accepted sense although a policy only covering death or disability of a key_employee is insurance the policy here covers many non-insurance risks that is investment or business risks excess pollution liability insurance_policy insuring agreement and cover clean-up costs and diminution in value costs resulting from pre-existing or new on-site pollution conditions coverage is conditioned on an affirmative obligation to report on site pollution conditions to a governmental agency so as to be in compliance with environmental laws various laws covering solid_waste disposal super funds clean air clean water and toxic substances are listed in a non-exclusive list provided the insured has or may have a legal_obligation to incur clean up costs for pollution conditions or pollution release clean up costs cover the expenses of investigation or removal of or rendering non-hazardous pollution conditions to the extent required by environmental laws diminution in value means the difference in the fair_market_value of the property when the remedial action plan is approved and the fair_market_value of the property had there been no on site pollution conditions insuring agreement sec_3 to provide for third party claims for on site or off site clean up and diminution in value costs for pre-existing or new on site or off site pollution conditions as well as bodily and property damage as well as non-owned locations catalog number 20810w form 886-a publish no irs gov page of insuring agreement covers actual loss resulting from the interruption of the business operations caused solely and directly by on site pollution conditions actual loss means the net_income the insured would have earned had there been no interruption coverage also includes loss of rental value which generally means the anticipated rental income from tenant occupancy of insured property insuring agreement covers pollution release from transported cargo carried by covered autos no covered auto is identified in the declarations insuring agreement covers third party claims from transporting of a product or waste department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx not insurance the policy is not insurance in the commonly accepted sense there is no insurance risk but only investment or business risk special risk - punitive wrap liability insurance_policy covers claims for punitive or exemplary damages upon the failure of the insurer under policies listed that are issued to the insured to cover punitive or exemplary damages judgments or awards solely due to the enforcement of any law or judicial_ruling that precludes the insuring of punitive or similar damages and that but for such law or ruling would otherwise be covered and for which an insured is legally obligated to pay the schedule of covered policies lists the other policies described in this part of this memorandum not insurance the policy is not insurance in the commonly accepted sense there is no insurance risk but only investment or business risk special risk - regulatory changes insurance_policy months a sec_12 special risk - tax_liability insurance_policy not insurance the policy is not insurance in the commonly accepted sense there is no insurance risk but only investment or business risk covers actual compliance expenses and any business interruption loss of up to a result of any regulatory change that has an adverse impact on insured's normal on-going business operations regulatory changes include governmental administrative agency or legislative changes changes to environmental zoning transportation or safety laws or regulations changes to import export laws regulatory changes due to foreign political risk including the collapse of a foreign economy and any regulatory change due to the insured's reorganization such as changing from a corporation to a limited_partnership the policy excludes any claim for an adverse regulatory change due to the insured's substantial non- compliance with regulations or other guidelines covers any additional tax_liability up to dollar_figure subject_to a deductible equal to of the actual filed irs tax_liability provided return prepared and signed by cpa policy also covers defense expenses_incurred in determining the final tax_liability several irs penalties are excluded from coverage not insurance the policy is not insurance in the commonly accepted sense there is no insurance risk but only investment or business risk department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page of schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx unauthorized treatment liability insurance_policy covers compensatory_damages because of injury arising out of any unauthorized treatment which is defined as any medical procedure performed by a medical assistant staff intern etc without the insured's knowledge consent or supervision insurance_policy covers risks similar to risks in commonly accepted insurance contracts 20xx policies same as 20xx except excess intellectual_property replaced with expense reimbursement - legal expenses insurance_policy covers all litigation expenses_incurred by the insured resulting for insured's actual or alleged civil liability we could not conclude that this contract is insurance in the commonly accepted sense the contract is vague as to what liability contract underlies the need for defense expenses 20xx policies same as the polices written in 20xx plus commercial insurance gap policies there are two policies that reimburse for losses denied solely and exclusively due to the exclusion endorsement or limitation specified in their applicable underlying policy listed as commercial medical malpractice gap and we could not conclude that this contract is insurance in the commonly accepted sense the contract is vague as to what it covers our review of the direct written contracts executed during the tax years under consideration is summarized as follows form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx contract special risk-breach of medical standards special risk-collection rate excess directors officers excess employment practices special risk-expense reimbursement excess intellectual_property package special risk-loss of services special risk-commercial medical malpractice excess pollution special risk-punitive wrap special risk-regulatory changes special risk-tax liability unauthorized treatments legal expense reimbursement deemed insurance not deemed insurance yes yes no no no no no no no no no no no no other insurance policies quota share reinsurance program premiums in exchange for the assumption of of the risk participated in over insurance policies with more than insureds we were able to definitively deem two of the direct written contracts as insurance contracts because they included an insurance risk twelve of the fourteen direct written contracts were deemed not to include an insurance risk and was either a business or investment risk or we were unable to clearly identify an insurance risk together is direct written insurance and then reinsured the entire book on a quota share basis with each of the pool participants as reinsurer no _ in the 20xx reinsurance program taxpayer received of pool comprised of the stop loss coverages issued to all the stop loss endorsement policyholders see also the joint underwriting stop loss endorsement in 20xx taxpayer was identified as reinsurer no assumption of of the risk_pool received of we do not have any understanding of the risks insured by taxpayer we do not know whether the policies reinsured are similar to the several policies that we have concluded above are not insurance do include the therefore it is highly likely that the entire pool which is insured by contracts written by and reinsured on a quota share basis with each of the pool participants is primarily comprised of direct written contracts that the service would deem not be insurance in the commonly __ received of in 20xx taxpayer was reinsurer no premiums in exchange for the assuming of the risk_pool however the direct written contracts insured by premiums in exchange for the department of the treasury-internal revenue service again taxpayer catalog number 20810w form 886-a publish no irs gov blended page of schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20kx 20xx 20xx accepted sense thus all or a portion of the premiums received by taxpayer during the taxable years under consideration would not be for reinsuring insurance risks credit coinsurance reinsurance program the policy reinsures risks on vehicle service contracts again we do not know what risks are being insured and reinsured pricing of contracts and risk shifting which was purpose to address the method used for pricing in the february 20xx response to idr the cpa provided a copy of letters the service also has concern about whether the premiums charged for the contracts were reasonable a premium for an insurance_contract is based on actuarial calculations and factors even if an insurance_contract is deem to be insurance for federal tax purposes the premium paid pursuant to that contract must be determined based on actuarial factors and principles from the direct written and reinsurance contracts for the taxable years under consideration however the service concluded that the letters did not address the method of pricing the specific direct written and reinsurance contracts that was a party to during 20xx 20xx and 20xx thus the service concluded that the premiums received by taxpayer were not reasonable because they were not based on actuarial calculations and factors risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer see revrul_60_275 risk shifting not present where subscribers all subject_to the same flood risk agreed to coverage under a reciprocal flood insurance exchange risk_distribution incorporates the statistical phenomenon known as the law of large numbers the concept of risk_distribution emphasizes the pooling aspect of insurance that it is the nature of an insurance_contract to be part of a larger collection of coverages combined to distribute risks between insureds 96_tc_18 aff'd 979_f2d_162 cir in treganowan f 2d pincite the court quoting note the new york stock exchange gratuity fund insurance that isn’t insurance yale l j explained that by diffusing the risks through a mass of separate risk shifting contracts the insurer casts his lot with the law of averages the process of risk_distribution therefore is the very essence of insurance also see beech aircraft corp v united_states f 2d cir risk_distribution means that the party risk_distribution catalog number 20810w form 886-a publish no irs gov page of department of the treasury-internal revenue service schedule number or exhibit explanations of items tax identification_number 886-a form rev date name of taxpayer year period ended 20xx 20xx 20xx assuming the risk distributes his potential liability in part among others 988_f2d_1135 fed cir risk_distribution involves spreading the risk of loss among policyholders’ distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur over time the insurer smoothes out losses to match more closely its receipts of premiums 811_f2d_1297 cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 cir in situation of revrul_2002_89 s a wholly owned subsidiary of p a domestic parent_corporation entered into an annual arrangement with p whereby s provided coverage for p’s professional liability risks the liability coverage s provided to p accounted for of the total risks borne by s under the facts of situation the service concluded that insurance did not exist for federal_income_tax purposes on the other hand in situation of revrul_2002_89 the premiums that s received from the arrangement with p constituted less than of total premiums received by s for the year under the facts of situation the service reasoned that the premiums and risks of p were pooled with those of unrelated insureds and thus the requisite risk shifting and risk_distribution were present accordingly under situation the arrangement between p and s constituted insurance for federal_income_tax purposes in revrul_2002_90 s a wholly owned insurance subsidiary of p directly insured the professional liability risks of operating subsidiaries of its parent s was adequately capitalized and there were no related guarantees of any kind in favor of s most importantly s and the insured operating subsidiaries conducted themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties together the operating subsidiaries had a significant volume of independent homogeneous risks under the facts presented the ruling concludes the arrangement between s and each of the operating subsidiaries of the parent of s constitute insurance for federal_income_tax purposes situation of revrul_2005_40 describes a scenario where a domestic_corporation operated a large fleet of automotive vehicles in its courier transport business covering a large portion of the united_states this represented a significant volume of independent homogeneous risks for valid non-tax business purposes the transport company entered into an insurance arrangement with an unrelated domestic_corporation whereby in exchange for an agreed amount of premiums the domestic carrier insured the transport company against the risk of loss arising out of the operation of its fleet in the conduct of its courier business the unrelated carrier received arm’s length premiums was adequately capitalized received no guarantees from the courier transport company and was not involved in any loans of funds back to the transport company the transport company was the carrier's only insured while the requisite risk-shifting was seemingly present the risks assumed by the carrier were not form 886-a department of the treasury-internal revenue service catalog number 20810w -- page of publish no irs gov 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx distributed among other insured’s or policyholders therefore the arrangement between the carrier and the transport company did not constitute insurance for federal_income_tax purposes the facts in situation of revrul_2005_40 mirror the facts of situation except that in addition to its arrangement with the transport company the carrier entered into a second arrangement with another unrelated domestic company in the second arrangement the carrier agreed that in exchange for premiums it would insure the second company against its risk of loss associated with the operation of its own transport fleet the amount that the carrier received from the second agreement constituted of the total_amounts it received during the tax_year on a gross and net_basis thus of the carrier's business remained with one insured the revenue_ruling concluded that the first arrangement still lacked the requisite risk_distribution to constitute insurance even though the scenario involved multiple insureds in situation of revrul_2005_40 llc’s elected classification as associations each contributing between and of the insurer's total risks the service concluded that this transaction constituted insurance for federal_income_tax purposes the principal concern with regard to your activities is whether there is sufficient risk_distribution as discussed above the idea of risk_distribution involves some mathematical concepts for example risk_distribution is said to incorporate the statistical phenomenon known as the law of large numbers whereby distributing risks allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums the concept hinges on the assumption of numerous relatively small and independent risks that occur randomly over time 811_f2d_1297 pincite as discussed the service in revrul_2002_90 concluded that insurance existed where insureds each contributed between five and to the insured’s total risks similarly in situation of revrul_2005_40 the service concluded that insurance existed where llcs electing classification as associations each contributed between five and of the insurer's total risks moreover in situation of revrul_2002_89 supra the service concluded that insurance existed where a wholly owned subsidiary insured its parent but the arrangement represented less than of the insurer’s total risk for the year in the instance case the facts therein are analogous to the analysis under situation’ of revrul_2002_89 supra the liability coverage provided to the parent_corporation by its wholly owned subsidiary accounted for of the total risks borne by the subsidiary similarly in situation of revrul_2005_40 supra a second insurer contributing of the insured’s risks was added to the single-insured scenario of situation1 the service concluded in both of the above scenarios that insurance did not exist because there lacked a sufficient number of insureds the small number of insureds produced an insufficient pool of premiums to distribute any insurance risk catalog number 20810w form 886-a publish no irs gov page of department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx the current position of the service with respect to captive insurance arrangements is expressed in revrul_2005_40 in situation of the ruling the service concluded that insurance did not exist because the captive arrangement with a single-insured lacked risk_distribution however in situation the service concluded that the captive arrangement with llc’s did result in insurance the main point of revrul_2005_40 situation sec_2 and is the service established a range between a single-insured and twelve-insured entities that might or might not meet the requisite risk_distribution needed to qualify as insurance the closer the number of insured parties in the captive arrangement approache sec_12 insured the more likelihood adequate risk_distribution exist and the arrangement will qualify as insurance however the closer the number of insured parties in the captive arrangement approaches one insured the more likelihood the arrangement lacks adequate risk_distribution and will not qualify as insurance in this case the the sole named insured do not with respect to the contracts reviewed during the tax years under audit the service concluded that the agreements between the taxpayer and constitute contracts of insurance because the risk transferred is a business or investment risk and not an insurance risk and the contracts lack the essential element of risk_distribution most of the risk insured by the taxpayer is under the direct written contracts with an affiliated business the affiliated business is wholly-owned by a beneficial_owner of the taxpayer of total risk insured by the taxpayer approximately percent of the risk assumed during the years under audit is that of the affiliated business revrul_2005_40 cited several court decisions that have recognized that risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks large concentration of insurance risks in one insured does not constitute risk_distribution because of the very high likelihood of the insured paying for any of its claims with its own premiums such an arrangement is not insurance but a form of self-insurance during the tax years under audit the taxpayer was primarily and predominantly supported by direct written premiums that were received from a single insured party the taxpayer did not receive direct written premiums from an adequate pool of insureds thus the contracts between the taxpayer and the affiliated business_interest lacks the requisite risk_distribution that is necessary for the contracts to be contracts of insurance as described in subchapter_l of the internal_revenue_code in addition of the total premiums received during the year percent of the premiums were derived from the direct written contracts that insure the risk of the affiliated business approximately of all premiums and of the direct written premiums were paid_by a single entity did not write issue or sell direct written contracts to non-affiliated business interests nor did the taxpayer sell direct written contracts to the general_public department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page of 886-a schedule number or exhibit form rev janusry explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx the service concluded that the primary and predominant activity of the taxpayer is to assume risk from contracts that are solely concentrated in a single policyholder an affiliated business_interest because the risk is too heavily concentrated in an affiliated business it is clear that any losses paid_by the taxpayer would be those of the affiliated business and not from an unrelated third party paid the majority of premiums received by the taxpayer during the years under audit the service concluded that losses_incurred by were paid only from the premiums_paid to the taxpayer by in other words the arrangement between the taxpayer and the affiliated business represents a form of self-insurance and no court has held that self-insurance is insurance for federal tax purposes in addition since the service’s other concern as to whether all of the contracts qualify as insurable risks assuming that all of the agreements do constitute insurable risks or that a significant majority of the contracts qualify as insurable risks over of the total risks assumed by the taxpayer is with an affiliated entity that is owned and controlled by taxpayer a beneficial_owner of the gross_receipts_test for those twelve direct sec_501 of the internal_revenue_code provides exemptions for insurance_companies other than life_insurance_companies including inter-insurers and reciprocal underwriters if the gross_receipts for the taxable_year do not exceed dollar_figure and more than of such gross_receipts consist of premiums based the service’s analysis of the contracts twelve of the fourteen direct written contracts were deemed not to be insurance or we could definitively determine whether the contract included an insurance risk therefore the amounts received by written contracts are not considered insurance premiums amounts received by taxpayer for two of the fourteen direct written contracts were deemed to be premiums because only for those contracts included an insurance risk during the taxable years under consideration received amounts that the service deemed to be direct written and reinsurance premiums as follows quota share premiums credit coinsurance reinsurance total premiums for 20xx excess directors officers liability unauthorized treatment liability policy amount deemed premiums from direct written contracts department of the treasury-internal revenue service catalog number 20810w form 886-a premium contract publish no irs gov page of 20xx dollar_figure dollar_figure dollar_figure 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20kx gross_receipts for 20xx percentage of premiums to gross_receipts contract excess directors officers liability unauthorized treatment liability policy 20xx amount deemed premiums from direct written contracts dollar_figure quota share premiums credit coinsurance reinsurance ‘total premiums for 20xx gross_receipts for 20xx percentage of premiums to gross_receipts contract excess directors officers liability unauthorized treatment liability policy 20xx premium dollar_figure dollar_figure premium dollar_figure dollar_figure dollar_figure amount deemed premiums from direct written contracts quota share premiums credit coinsurance reinsurance total premiums for 20xx gross_receipts for 20xx percentage of premiums to gross_receipts the amounts received by under the remaining direct written contracts were not premiums for insurance contracts in the commonly accepted sense the terms of the contracts did not include insurance risk but covered investment or business risks the remaining contracts lacked the requisite insurance risk to constitute insurance because the contracts lacked fortuity and the risk at issue is akin to the timing and investment risks of revrul_89_96 an arrangement that provides for the reimbursement of believed-to-be inevitable future costs does not involve the requisite insurance risk for purposes of determining whether the assuming entity may account for the arrangement as an insurance_contract for purposes of subchapter_l of the internal_revenue_code for the contracts that are deemed not to qualify as insurable risks then the amount_paid for each contract by insurance premium in addition although we question whether the quota share contracts are actually valid reinsurance contracts and whether the amounts received by taxpayer under the contracts are to the tp would not qualify as an catalog number 20810w form 886-a publish no irs gov page of department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx reinsurance premiums the amounts received by taxpayer from valid as premium income for purposes of the gross_receipts computation shown above after given the taxpayer the benefit of the doubt the taxpayer still failed the gross_receipts for the years under audit were included even during the tax years under consideration the premium income received by taxpayer did not exceed of its gross_receipts limitation the amount deemed to be premiums for each taxable_year is not more than of gross_receipts therefore we are revising our position on the gross_receipts_test as stated in our preliminary report issued to taxpayer on november 20xx based on further analysis of the contracts we concluded that the taxpayer did not meet the gross_receipts_test described in sec_501 and notice 20xx-42 for any_tax year under audit although gross_receipts are less than the dollar_figure as described in situation of revrul_2002_89 supra and situation of revrul_2005_40 supra there exists an inadequate premium pooling base for insurance to exist the addition of the two other reinsurance arrangements does not change the conclusion that the contracts with insurance_company lack the requisite risk_distribution therefore the taxpayer does not qualify as an _ on november 20xx proposing denial of tax-exempt treatment a preliminary report form_5701 notice of proposed adjustments was mailed to the taxpayer's cpa under sec_501 of the internal_revenue_code for the tax years ending december 20xx december 20xx and december 20xx finally the government contends that although the operations and financial records for the tax_year ended december 20xx were not examined by tege the taxpayer would also fail to qualify an insurance_company for that year if taxpayer operated in the same manner as that during the years audited a response to the preliminary report was received from in the response the cpa summarized that the taxpayer disagreed with the service's conclusion that the contracts issued by primary and predominant business is insurance status and lack adequate risk_distribution and that is not a controlled_foreign_corporation the cpa argued the following points qualifies for sec_501 tax-exempt cpa on january 20xx taxpayer’s position department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page of 886-a schedule number or exhibit form rev date name of taxpayer explanations of items tax identification_number year period ended 20xx 20xx 20xx the service’s incorrect conclusion is based solely upon its unsupported and unsupportable position that distribution insurance operations lacked the requisite risk in reaching its incorrect conclusion that requisite risk_distribution the service ignored more than thirty years of well- established tax law as well as hundreds of prior favorable rulings issued by the service insurance operations lacked the the taxpayer indicated that in analyzing captive insurance arrangements for the presence of risk_distribution courts have looked at the level of unrelated risk as a metric for the presence of risk_distribution ruling in the harper group and includible subs v commissioner t c aff'd979 f 2d cir where unrelated risks was determined to be sufficient to meet the risk_distribution requirement the service ignores the tax_court the taxpayer stated that the service conducted no meaningful examination of risk rather the service simply claims that the direct distribution in its audit of written contracts lack the requisite risk_distribution the nature of insurance is the number of underlying risk exposures present not an artificial entity count or an artificial count of the number of policies written the taxpayer cites amerco inc v commissioner no slip op cir date the taxpayer argues that the outside business principle and the decision in harper are recognized in the service’s own foreign insurance excise_tax audit technique guide the service appears to ignore revrul_2001_31 in which the service conceded that it would no longer assert the economic family theory due to its rejection by the courts the taxpayer argues the service's analysis of risk_distribution is incomplete the insures courts have service ignores the numerous unrelated risks that recognized that risk_distribution can occur even with a single insured the taxpayer cited malone hyde v commissioner taxpayer argues that the service merely asserts that risk_distribution is lacking based on an arithmetic counting of the number of insureds instead of engaging in a meaningful analysis of the number of independent risk exposures insured by form 886-a catalog number 20810w -- page of publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20kx taxpayer argues the service’s current position is directly contrary to the position it has taken in hundreds of prior sec_501 tax-exempt determination letters that it has issued these favorable rulings were issued to taxpayer on substantially_similar or less favorable facts to those of change in law to account for the service’s disparate tax treatment between and such similarly situated taxpayers accordingly the service has violated its own procedures and mandate to provide a uniform application of existing tax law rev_proc there has been no intervening government’s response to taxpayer’s position after reviewing the response to the preliminary report received from cpa cpa on january 20xx the service’s initial position is unchanged business in tax years 20xx 20xx and 20xx was not insurance because the contracts issued by the company lacked the requisite risk_distribution primary and predominant - taxpayer’s position in the second paragraph of the january response to the agent's preliminary report the cpa stated that the audit conclusion reached by the service was solely based upon its unsupported and unsupportable position that requisite risk_distribution insurance operations lacked the did not assume risk of or was that of the affiliated businesses and books_and_records for the 20xx 20xx and 20xx was to assume risks of affiliated businesses owned and controlled by and beneficial owners of the affiliated businesses approximately of the government’s response the conclusion reached by the service was based on an examination of the direct written and reinsurance contracts executed by tax years based on the review of the contracts the service concluded that the primary activity of officers of risk assumed by receive premiums from non-affiliated businesses or unrelated general_public under the terms of the direct written contracts the service concluded that the direct written contracts lack the requisite risk_distribution because arrangement does not include an adequate pool of related or unrelated insured for the law the large numbers to operate the pool consisted of a single policyholder and payer of direct written premiums thus the contracts written by not contracts of insurance annuity_contracts or reinsurance contracts since more than half of taxpayer’s position on page of the taxpayer's position the cpa cites the harper group subsidiaries v commissioner t c to support his argument that qualifies as an insurance_company the cpa cites the court’s holding when a significant percentage insurance or annuity_contracts or reinsuring of risks underwritten by insurance_companies is not an insurance_company as described in sec_816 of the internal_revenue_code business during the taxable years under consideration does not involve issuing of catalog number 20810w form 886-a publish no irs gov page of are department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date name of taxpayer explanations of items tax identification_number year period ended 20xx 20xx 20xx percent of an insurance company's income is received from a relatively large number of unrelated insureds the requirement of risk_distribution is satisfied the source of the remaining percent is irrelevant on the issue whether sufficient risk_distribution is present because of the significant presence of unrelated risks the cpa made the following statement in paragraph on page of the january 20xx response in its preliminary report the service merely percent of premiums being direct written premiums_paid by certain insureds that owned no interest in distribution this ignores the fact that more than percent of premiums were attributable to unrelated insurance arrangements involving many thousands of independent unrelated risks of hundreds or thousands of unrelated insureds that due to there is a lack of adequate risk government's response the service disagrees with the cpa’s assertion that the determining factor of whether the requisite risk_distribution is present is identifying the percentage of business with unrelated insureds instead the current service's position on captive insurance arrangements is expressed in revrul_2005_40 which emphasizes the number of policyholders and percentage of business with the related or affiliated insureds as the determining factor of whether risk_distribution is present the rev_rul emphasizes that an arrangement where an issuer received premiums from a single policyholder lacks the requisite risk_distribution the ruling further emphasized that an issuer with contracts with a small number of policyholders can be insurance if the percentage of business exceeds percent of the total insurance_business conducted even if the cpa claimed that insurance exists under the rationale in the harper case where approximately of the risk assumed by insureds the service believes that this conclusion would be based on a misunderstanding of the harper case in the harper case to of the total premiums received for the years at issue were not related to a single policyholder rather the to were the total percentages received from all related policyholders including brother-sister_corporations a total of entities the court’s analysis in harper group must be read in its entirety and all the facts and circumstances must be considered ie that there are entities making up the nearly two thirds risk concentration in all the years at issue the service's interpretation of the harper group is consistent with the conclusions reached by the service in situation of revrul_2002_89 and situation of revrul_2005_40 taxpayer’s position on page paragraph of the taxpayer’s position the cpa stated that the service conducted no meaningful examination of risk_distribution in its audit of was from unrelated or unaffiliated rather the service catalog number 20810w form 886-a publish no irs gov page of department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number simply claims that the direct written contracts lack the requisite risk_distribution the nature of insurance is the number of underlying risk exposures present not an artificial entity count or an artificial count of the number of policies written year period ended 20xx 20xx 20xx government’s response the proper method for determining the amount of risk being assumed by the company is to compare the premiums received on the various contracts 20xx direct written premiums other reinsurance assumed pooled reinsurance assumed total 20xx direct written premiums other reinsurance assumed pooled reinsurance assumed total dollar_figure dollar_figure dollar_figure o _ dollar_figure o o dollar_figure total 20xx 0o _ dollar_figure _0 direct written premiums other reinsurance assumed pooled reinsurance assumed under this method the service concluded that the taxpayer's the primary and predominant activity conducted is assuming risk under the direct written contracts with the affiliated business interests because the activity accounted for more than percent of the business and premiums during the three years under audit taxpayer’s position in paragraph page the cpa stated that in reaching its incorrect conclusion in the preliminary report the service appears to ignore revrul_2001_31 in which the service conceded that it would no longer assert the economic family theory due to its rejection by the courts government’s response the current service position is expressed in ruling revenue i r b date which provides irs issued guidance emphasizing that the requirement of risk_distribution must be met the ruling demonstrated that this risk_distribution requirement cannot department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page of schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx be satisfied if the issuer of the contract enters into such a contract with only one policyholder if the contract fails to constitute insurance then the premiums_paid are not deductible business_expenses under code sec_162 and the issuing company is not an insurance_company for federal tax purposes revrul_2005_40 cited several court decisions that have recognized that risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks risks in one insured does not constitute risk_distribution because of the very high likelihood of the insured paying for any of its claims with its own premiums such an arrangement is not insurance but a form of self-insurance in this case the large concentration of insurance however when the arrangements between the companies do constitute insurance for federal_income_tax purposes and assuming these arrangements represented more than percent of the insuring company's business the company will be an insurance_company within the meaning of sec_816 and sec_831 and the premium payments may be deductible under code sec_162 assuming the requirements for deduction are otherwise satisfied taxpayer's position in the last paragraph on page of the january 20xx response the cpa indicated that the service did not engage in a meaningful analysis of the number of independent risk exposures insured by government’s response 20xx tax_year comprised of only days thus the taxpayer did not incur any under the quota share reinsurance contract the taxpayer was responsible for reinsuring minimum risks less than of total risks during the years under audit incurred by claims against the direct written or reinsurance contracts in its august 20xx response to idr for the 20xx and 20xx tax years the cpa indicated the taxpayer received one property and casualty claim of dollar_figure in 20xx and one claim of dollar_figure in 20xx against the quota share reinsurance with in both years the claims incurred were actually less than the reinsurance_premium received by the taxpayer from for 20xx and dollar_figure for 20xx there was no evidence that the taxpayer paid any losses under the direct written and credit coinsurance reinsurance agreements executed during the years under audit under the direct written contracts the taxpayer is the only party that assumed risks thus if the named insureds filed claims such claims would have been filed with and paid_by the taxpayer only atleast other companies shared reinsuring the risks of under the pooling arrangement taxpayer’s position catalog number 20810w form 886-a publish no irs gov page of of dollar_figure department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number qualified for tax-exempt status as an in paragraph on page the cpa stated that insurance_company described in sec_501 during all of the years under review as corporation the service’s conclusion that incorrect made a valid election under sec_953 to be treated as a domestic is a controlled_foreign_corporation is year period ended 20xx 20xx 20xx government’s response according to the form_1024 application_for recognition of tax-exempt status administrative file the taxpayer filed its sec_953 election with the february 20xx office of the service on irs records reveal that the sec_953 election was not approved by the service because the taxpayer did not submit proof of sec_501 tax-exempt status the taxpayer could not provide proof of sec_501 tax-exempt status because it did not complete the form_1024 application process the taxpayer withdrew its form_1024 application on september 20xx after its counsel anticipated that the service would issue a final adverse_ruling letter denying sec_501 exemption sec_953 allows foreign_insurance_company to elect to be treated as a domestic company for tax purposes if it meets certain requirements one such requirement is that the foreign company must be a company that would qualify as an insurance_company under part or ii of subchapter_l for the taxable_year if it were a domestic_corporation see sec_953 since the service determined that the taxpayer is not an insurance_company within the meaning of subchapter_l of the code for the year under audit it fails to meet the requirements for the election under sec_953 to be treated as a domestic_corporation in addition because the taxpayer does not meet the requirements to make the sec_953 election and thus is not a domestic_corporation the taxpayer should be treated as a controlled_foreign_corporation and the provisions of subpart_f of the internal_revenue_code sections should apply conclusion catalog number 20810w form 886-a publish no irs gov page of because you do not qualify as an insurance_company for federal_income_tax purposes you fail to meet the requirements of sec_501 of the code thus you do not qualify for recognition of exemption under sec_501 of the code as an organization described in sec_501 of the internal_revenue_code department of the treasury-internal revenue service 886-a form rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended 20xx 20xx 20xx has not been approved by the irs then the since the sec_953 election filed by company should be treated as a controlled_foreign_corporation and the subpart_f provisions should apply form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service
